Title: From Benjamin Franklin to ——— Desfours, 23 November 1784
From: Franklin, Benjamin
To: Desfours (l’aîné), ——


				
					Passy ce 23 Nov[re 1784]
				
				Je n’ai point reçu, Monsieur, le Projet dont vous faitez mention dans la Lettre que vous m’avez fait l’honneur de m’écrire le 15 du mois dernier; et Je serois bien aise de le voir. Quant à la Commn que vous desirez, Je n’ai aucune autorité pour l’accorder ou la refuser; tout ce que Je puis faire c’est d’envoyer votre Requete au Congrès, et de vous faire part de sa Reponse.
				J’ai l’honneur d’être, Monsieur, votre très humble et très obéisant Serviteur./.
				
					B. Franklin
					M. Desfours.
				
			